PELHAM, J.
The objection to the question and answer of the witness Arbie Taylor came too late, and was properly overruled. — McCalman v. State, 96 Ala. 98, 11 South. 408; Billingsley v. State, 96 Ala. 126, 11 South. 409; Ellis v. State, 105 Ala. 72, 17 South. 119; Downey v. State, 115 Ala. 108-112, 22 South. 479; Stowers Furniture Co. v. Brake, 158 Ala. 639, 48 South. 89.
The question asked the witness Shelton about the defendant having gotten into trouble with one Doc Ben-nerfield clearly had for its purpose an attempt to elicit hearsay testimony, and the court cannot he put in error for having sustained the objection interposed by the state’s counsel to the question.
The court would also have been justified in sustaining the objection to this question asked on cross-examination, under the discretion allowed the court in limiting such examinations, when the relevancy of the testimony was not apparent, and was not disclosed by counsel for defendant when asking the question seeking to make the seemingly irrelevant proof that Bennerfield and the defendant had had some trouble at an indefinite time.
The competency of a grand juror to disclose the testimony of a witness examined before the grand jury is fixed by statute, and is limited, except in perjury cases, to an inquiry having for its purpose to show whether the testimony given before the grand jury is consistent with the testimony of the witness given on the trial before the court. — Code 1907, § 7298; Burton v. State. *140115 Ala. 1, 22 South. 585. The question asked the grand juror Adams when being examined as a witness for the defendant did not comply with this rule, but included an inquiry as to a statement made to the grand jury-by one Taylor in the absence of the witness. Such colloquy between the grand jury and a third party could have no bearing on the credibility of the witness’ testimony, and was not admissible.
We find no error in the record, and the judgment of the lower court will be affirmed.
Affirmed.